I concur in the opinion of the CHIEF JUSTICE except *Page 186 
that I have difficulty agreeing that there is evidence in the record of a custom among seed dealers where this sale was made to warrant labelled seeds to be the kind shown by their label. The only evidence which might show said custom is the testimony of seed-dealer Horne of Richfield. Horne testifies he knows of no custom of non-warranty and that he does warrant the seeds he sells to be as labelled. I am not prepared to say that, standing alone, testimony by one seed dealer that he warrants is evidence of a custom among seed dealers to warrant. There was no evidence of how many seed dealers operated in that territory.